Case: 3:16-cv-00069-GFVT-EBA Doc #: 207 Filed: 08/10/20 Page: 1 of 16 - Page ID#:
                                    4701



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       FRANKFORT
    JOSHUA REECE,                                  )
                                                   )
          Plaintiff,                               )      Civil No. 3:16-cv-00069-GFVT-EBA
                                                   )
    V.                                             )
                                                   )          MEMORANDUM OPINION
    SHELBY COUNTY, KENTUCKY, et al.,               )                  &
                                                   )                ORDER
          Defendants.                              )
                                                   )

                                        *** *** *** ***
         On May 28, 2020, after both sets of Defendants filed Motions to Exclude the Testimony

of Plaintiff’s Expert Witness, the Court referred those motions to Judge Atkins pursuant to 28

U.S.C. § 636(b). [R. 176.] Judge Atkins has now filed a Recommended Disposition on the

motions and both the SHP Defendants 1 and Plaintiff Joshua Reece filed timely and particularized

objections. For the reasons that follow, the Recommended Disposition [R. 196] will be partially

adopted as the Court’s opinion.

                                                  I

                                                  A

         Judge Atkins’s Recommended Disposition accurately sets forth a more detailed account

of the factual and procedural background. [R. 196 at 2–5.] In addition to what the Court

summarizes in its discussion below, the Court incorporates Judge Atkins’s discussion of the

record into this Order.

         Plaintiff Joshua Reece alleges that he was the subject of a physical assault by other


1
  Defendants Southern Health Partners, Inc., Ronald Waldridge, M.D., Stacy Jensen, APRN, Christy
Coleman, PA, Geri McClain, Heather Lowe, Heather Neal, and Kristen Newton, are collectively referred
to as the SHP Defendants. [See R. 201 at 1.]
Case: 3:16-cv-00069-GFVT-EBA Doc #: 207 Filed: 08/10/20 Page: 2 of 16 - Page ID#:
                                    4702



inmates while held at the Shelby County Detention Center. [R. 196 at 2.] He claims the assault

was orchestrated by a deputy jailer at the facility, that other jail officials were responsible for

allowing it to happen, and that he received inadequate medical care from the jail’s health care

service provider, Southern Health Partners, after the assault. Id. at 1. Mr. Reece retained Nurse

Renee Dahring, APRN, as an expert “to review the medical care provided to [him] by Southern

Health Partners and its agents while Reece was incarcerated in the Shelby County Detention

Center on shoplifting charges.” [R. 184 at 1; R. 196 at 1–2.]

         The SHP Defendants and Shelby County Defendants 2 filed separate motions to exclude

Nurse Dahring’s testimony. [R. 153; R. 157.] Judge Atkins issued a Recommended Disposition,

recommending the SHP Defendants’ motion be granted in part and denied in part, and that the

Shelby County Defendants motion be granted. [R. 196 at 23.] As to the SHP Defendants’

motion, Judge Atkins recommended it be granted as it relates to Nurse Dahring’s opinions

related to Dr. Waldridge and PA Coleman, and denied as relates to APRN Jensen, LPNs Neal,

Newton and McClain, and RN Lowe. Id.

                                                     B

        Under Federal Rule of Civil Procedure 72(b)(2), a party has fourteen days after service to

register any objections to the Recommended Disposition or further appeal is waived. In order to

receive de novo review by this Court, any objection must be specific. 28 U.S.C. § 636(b); Curry

v. City of Mansfield Ohio/Wastewater Treatment Plant, 201 F.3d 440 (unpublished table

opinion) (6th Cir. 1999).

        Both the SHP Defendants and Plaintiff Joshua Reece filed timely objections to Judge


2
 Defendants Shelby County, Kentucky d/b/a Shelby County Detention Center; Bobby Waits, individually
and in his official capacity as Shelby County Jailer; and Christy Bailey are collectively referred to as the
Shelby County Defendants. [See R. 157 at 1.]

                                                     2
Case: 3:16-cv-00069-GFVT-EBA Doc #: 207 Filed: 08/10/20 Page: 3 of 16 - Page ID#:
                                    4703



Atkins’ Recommended Disposition. [R. 201; R. 202.] The SHP Defendants argue that Judge

Atkins “incorrectly determined that [Nurse Dahring’s] testimony should be allowed with regard

to Defendants Jensen, and Defendants Lowe, McClain, Neal and Newton.” [R. 201 at 2.]

Plaintiff Reece, on the other hand, argues Judge Atkins “erred in recommending that the Court

exclude [Nurse] Dahring, from opining on Dr. Waldridge and physician assistant Christy

Coleman . . . .” [R. 202 at 1.] These objections are sufficiently definite to trigger this Court’s

obligation to conduct a de novo review. See 28 U.S.C. § 636(b)(1)(c).

         The Court has now reviewed the record, the Recommended Disposition, and the parties’

objections and, for the following reasons, the SHP Defendants’ objections will be OVERRULED

in part and SUSTAINED in part and Plaintiff Reece’s objections will be OVERRULED in part

and SUSTAINED in part.

                                                 II

                                                 A

       The SHP Defendants argue Judge Atkins erred in recommending that Nurse Dahring’s

opinions be deemed admissible as to five different Defendants. The Court turns first to the

findings related to Defendant Stacy Jensen, APRN.

                                                  1

         Mr. Reece seeks to introduce testimony from Nurse Dahring that APRN Jensen was

negligent towards Mr. Reece in “fail[ing] to take an acceptable history and perform[ing] only

incomplete and cursory examination,” which led to missing “clear clinical indicators for a CT

exam . . . .” [See R. 196 at 7.] Defendants seek to exclude this testimony, arguing it is irrelevant

due to the lack of “evidence of causation or injury.” [R. 153-1 at 20.] As noted, Judge Atkins

recommends denying this portion of Defendants’ motion to exclude. [R. 196 at 15.]



                                                  3
Case: 3:16-cv-00069-GFVT-EBA Doc #: 207 Filed: 08/10/20 Page: 4 of 16 - Page ID#:
                                    4704



        Under Federal Rule of Evidence 401, “[e]vidence is relevant if: (a) it has any tendency to

make a fact more or less probable than it would be without the evidence; and (b) the fact is of

consequence in determining the action.” Judge Atkins found that Nurse Dahring’s testimony as

to APRN Jensen was “clearly relevant to the standard of care” concerning whether APRN Jensen

should have sent or recommended that Mr. Reece be sent to the hospital for a CT scan. [R. 196

at 14.] And the logic here is clear: a failure to fully document Mr. Reece’s medical history

paired with a failure to conduct a full examination when he presented with injuries may have

constituted deviations from the relevant standard of care.

        Defendants object to this finding, arguing that without additional testimony from Nurse

Dahring relating to the causation and injury elements of negligence her standard of care

testimony is irrelevant. [R. 201 at 3.] Defendants’ objection seems to be based largely on the

concern that “Nurse Dahring is Plaintiff’s only medical proof in this case” so, if she cannot attest

to these latter elements, who can? [R. 201 at 3.] This argument misses the point. [R. 196 at 13.]

        Simply because Nurse Dahring did not expressly comment on other elements of Mr.

Reece’s claim as it relates to APRN Jensen does not render the otherwise relevant standard of

care testimony irrelevant. 3 And Defendants put forth no authority for their contrary position.

Distilled down, Defendants’ line of argument addresses whether Mr. Reece can establish the

necessary elements for his negligence claim, not whether Nurse Dahring’s opinion is relevant for

purposes of a motion to exclude. 4 Judge Atkins rightly declined to conflate these two related, yet




3
 The Court notes that, in her report, Nurse Dahring states more generally that SHP Defendants’ failures
“created a delay in diagnosing a significant skull fracture during which time Mr. Reece continued to
suffer pain and distress.” [R. 201-3 at 5.]
4
  In fact, it appears the SHP Defendants have properly raised the causation issue in the context of their
lengthy motion for summary judgment. [R. 152 at 61 (“Plaintiff has introduced no expert proof to link
any injury sustained by the Plaintiff to the actions or inactions of Defendant[] . . . Jensen . . . .”).]
                                                     4
Case: 3:16-cv-00069-GFVT-EBA Doc #: 207 Filed: 08/10/20 Page: 5 of 16 - Page ID#:
                                    4705



separate, inquiries. [R. 196 at 14–15 (“[M]erely because Nurse Dahring is not addressing issues

of causation and damages does not preclude her from offering her expert opinion about the

standard of care.”).] This objection is overruled and this portion of Defendants’ motion is denied.

                                                2

       SHP Defendants next object to Judge Atkins’ finding as it relates to the admissibility of

Nurse Dahring’s opinions on Defendants Heather Neal, Kristen Newton, and Geri McClain, all

LPNs. [R. 201 at 6.] Here, Mr. Reece seeks to introduce testimony from Nurse Dahring that

LPNs Neal, Newtown, and McClain “failed to meet the nursing standards and were negligent

when they conducted clinical evaluations that required making clinical decisions that exceeded

their training and scope of practice.” [R. 196 at 16 (citing R. 153-14 at 4).] Defendants seek to

exclude this testimony, arguing Nurse Dahring did not rely “upon reliable methods to reach her

conclusion that LPNs Neal, Newton, and McClain breached their standard of care.” [R. 196 at

16 (citing R. 153-1 at p. 23).] More specifically, Defendants argue her testimony should be

excluded because Nurse Dahring cited “no statute, regulation, industry standard or other support

for her belief [that] employment of LPNs violated the standard of care.” [R. 153-1 at 20.] Judge

Atkins recommends denying this portion of Defendants’ motion. [R. 196 at 18.]

       Nurse Dahring opines that a LPN’s role “is to gather information from the patient and

then contact someone at a higher level of training to get direction on what to do.” [R. 196 at 17

(citing R. 153-13 at 59, 65).] So, as Judge Atkins explained, Nurse Dahring finds fault with the

LPNs’ failure to refer Mr. Reece to a more highly-trained medical professional. Id. In her

report, Nurse Dahring provides the factual background undergirding her opinions as well as her

specific opinions as to each LPNs’ alleged negligence. [R. 153-14 at 2–4.] Based on her

extensive medical experience, much of it in the correctional setting, these opinions appear to be



                                                5
Case: 3:16-cv-00069-GFVT-EBA Doc #: 207 Filed: 08/10/20 Page: 6 of 16 - Page ID#:
                                    4706



well founded. [R. 153-14 at 1 (“I have been a [RN] for 29 years and a family nurse practitioner

for 18 years. I have 18 years of experience in providing care for individuals in correctional

settings.”).] For these reasons, Judge Atkins found that this portion of Nurse Dahring’s

testimony was sufficiently reliable and recommends denying this portion of Defendants’ motion.

[R. 196 at 17–18.]

       Now, somewhat inexplicably, SHP Defendants represent that they were “surprised” by

these opinions as they were only summarized in Plaintiff’s response, not contained in Nurse

Dahring’s report or deposition. [R. 201 at 6.] Specifically, SHP Defendants argue that it is

“news to them” that Nurse Dahring was “critical of the LPN’s ‘for failing to get the inmate seen

by an APRN, physician’s assistant, or physician who could perform an evaluation and order

appropriate diagnostic tests.’” [R. 201 at 6 (citing R. 184 at 9).] But not only did Nurse Dahring

include her conclusions as to the separate LPNs in the summary section of her report, she also

cited the specific interactions between the LPNs and Mr. Reece which led to these conclusions.

[R. 153-14 at 2–4.] For example, in her report Nurse Dahring states that LPN Newton “failed in

her duty to protect her patient when after her initial evaluation of Mr. Reece when she failed to

consult with an RN, APRN, PA despite Mr. Reece's severe and serious injury.” [Id. at 4; see

also R. 196 at 6 (citing the portions of Nurse Dahring’s report which related to the LPNs).] To

the extent SHP Defendants are surprised by these opinions, a closer review of the relevant expert

report would cure the confusion.

       The SHP Defendants also argue that Nurse Dahring effectively opines that the LPNs

were negligent by “simply showing up for work.” [R. 201 at 9.] Indeed, in her deposition Nurse

Dahring appears to express a belief that certain duties given the LPNs within the jail were

outside of their scope of practice. [R. 169 at 77–78 (“An LPN does not have the proper



                                                 6
Case: 3:16-cv-00069-GFVT-EBA Doc #: 207 Filed: 08/10/20 Page: 7 of 16 - Page ID#:
                                    4707



preparation to take on this job.”); see also R. 153-14 at 4.] This concern from Defendants carries

more weight. Logically, the fault with giving a medical provider duties beyond their ability

likely lies with the one making those assignments, not the providers themselves. However,

Nurse Dahring further opined that “ultimately, it is the nurse’s responsibility to recognize their

own limitations, just as it is mine.” [R. 169 at 77.] And, as explained above, Nurse Dahring

took issue with how the LPNs performed their duties, not just their presence alone. At this stage,

as Judge Atkins explained, “[t]he SHP defendants’ objection[s] to Nurse Dahring’s conclusion[s]

seem[] to go more to the credibility and weight of her testimony rather than its admissibility.”

[R. 196 at 17 (citing United States v. L.E. Cooke Co., 991 F.2d 336, 342 (6th Cir. 1993)).]

Defendants may challenge Nurse Dahring’s conclusions as to the LPNs at trial but, at this

juncture, the alleged unreliability of her opinions does not warrant exclusion of this portion of

her testimony. This portion of Defendants’ motion is denied.

                                                 3

       Lastly, SHP Defendants object to Judge Atkins’ finding concerning the admissibility of

Nurse Dahring’s opinions as to Heather Lowe, RN. [R. 201 at 6.] Here, Mr. Reece seeks to

introduce testimony from Nurse Dahring that takes issue with a more specific failure: Ms.

Lowe’s failure to consult or refer Mr. Reece “to the APRN or PA[,] who were onsite and

conducting clinic that very same day.” [R. 196 at 16 (citing R. 153-14 at 4).]

       Before proceeding further, the basis for Nurse Dahring’s opinion that Ms. Lowe was

negligent requires closer attention. When drafting her expert report, Nurse Dahring was clearly

operating on the belief that the APRN or PA “were onsite and conducting clinic” when Mr.

Reece presented to Ms. Lowe on December 1. [See id.; R. 169 at 79–82.] But, based on the

report alone, it is unclear whether Nurse Dahring takes issue with Ms. Lowe’s overall failure to



                                                 7
Case: 3:16-cv-00069-GFVT-EBA Doc #: 207 Filed: 08/10/20 Page: 8 of 16 - Page ID#:
                                    4708



refer Mr. Reece to another medical professional or whether she specifically takes issue with the

failure to immediately refer Mr. Reece in light of Nurse Dahring’s belief that there was another

medical professional on site at the time. The factual timeline and Nurse Dahring’s deposition

testimony clear this up—it is the latter.

       First, Nurse Dahring acknowledges in her report that, on December 1, Ms. Lowe

“inform[ed] Mr. Reece [he] is on the list to see the [nurse practitioner].” [R. 153-14 at 3.] So, it

appears there was no “general failure” to refer Mr. Reece to another, more highly trained medical

professional. Instead, Ms. Lowe confirmed Mr. Reece was to receive further attention.

Relatedly, Ms. Lowe saw Mr. Reece on December 1, a mere day before he received his

December 2 X-ray. Id. As fleshed out in her deposition, Nurse Dahring has no opinion

concerning the significance of the one-day delay in Mr. Reece receiving the X-ray. [R. 169 at

84.] This established, the Court can readily conclude that Nurse Dahring’s opinion that Ms.

Lowe was negligent was based primarily on the failure to immediately refer Mr. Reece to another

medical professional where, importantly, Nurse Dahring believed there was another unidentified

medical professional onsite at the time. Nurse Dahring acknowledges as much in her deposition:

       Question: Now, your note says that Nurse Lowe did not consult with a provider.
       Do you allege that she had an obligation at that time to call the doctor? And if so,
       for what?
        Answer: Well, if I calculated this correctly, I'm looking at my summary, I believe
       the provider was actually on site that day and so easily accessible to talk to about
       this. And this has been going on awhile at this point. This is, you know, a couple
       weeks.

[R. 169 at 80–81; see also id. at 82.] Judge Atkins came to the same conclusion, finding that

“Nurse Dahring’s conclusion that RN Lowe’s actions were unreasonable under the

circumstances are supported by her belief that a provider was on site and available when Reece

was seen by her.” [R. 196 at 20.]


                                                 8
Case: 3:16-cv-00069-GFVT-EBA Doc #: 207 Filed: 08/10/20 Page: 9 of 16 - Page ID#:
                                    4709



       SHP Defendants point to this allegedly unfounded belief in seeking to exclude this

portion of Nurse Dahring’s testimony. They argue “her belief that the provider was there is

based entirely upon speculation.” [R. 153-1 at 25.] Judge Atkins rejected this argument, finding

that “Nurse Dahring’s failure to know whether a provider was on site goes again to the

credibility and weight of her testimony (concerning the reasonableness of her actions under the

circumstances) rather than wholesale exclusion.” [R. 196 at 20.] In their objections, SHP

Defendants continue to argue otherwise, contending that Nurse Dahring has no evidence to

support this belief that the other, unidentified medical providers were on site. [R. 201 at 11.]

Because Nurse Dahring’s conclusion as to Ms. Lowe’s negligence is based largely on this belief,

and because, as Defendants point out, Nurse Dahring offers no factual support for this belief, the

Court will sustain this objection.

       “[A]n expert’s opinion must be supported by ‘more than subjective belief and

unsupported speculation’ and should be supported by ‘good grounds,’ based on what is known.”

See Pomella v. Regency Coach Lines, Ltd., 899 F. Supp. 335, 342 (E.D. Mich. 1995) (quoting

Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 590 (1993)). Stated otherwise, “[a]n

expert’s opinion, where based on assumed facts, must find some support for those assumptions in

the record.” McLean v. 988011 Ontario, Ltd., 224 F.3d 797, 801 (6th Cir. 2000) (citation

omitted).

       In her deposition Nurse Dahring was unable to provide any basis for her earlier

conclusion that “the APRN or PA[,] . . . were onsite and conducting clinic.” [R. 153-14 at 4.]

When pressed on the matter, she effectively admitted she speculated that there was a provider on

site: “Question: Once again, without time records, you wouldn’t know at what point in time Mr.

Reece was brought up to medical and whether there was actually a provider on site at that



                                                 9
Case: 3:16-cv-00069-GFVT-EBA Doc #: 207 Filed: 08/10/20 Page: 10 of 16 - Page ID#:
                                     4710



 moment, would you?; Answer: No, I've not seen the time records.” [R. 169 at 81–82; see also id.

 at 82.] Nurse Dahring did testify she was “going by the depositions and testimony that I received

 that the provider was on site.” Id. at 82. However, neither Nurse Dahring nor Plaintiff have

 provided any citation to the relevant depositions or offered any other explanation concerning

 what evidence Nurse Dahring relied on for this belief. With nothing more to go on, the Court

 would similarly have to speculate that somewhere in the record there is support for this portion

 of Nurse Dahring’s opinion. The Court declines to do so and finds this portion of her testimony

 is unreliable as it is based on speculation. See McLean, 224 F.3d at 801. This portion of the

 SHP Defendants’ motion to exclude is granted and Nurse Dahring’s testimony concerning the

 alleged negligence of Ms. Lowe is excluded.

                                                 B

        The Court turns next to Mr. Reece’s objections to the Recommended Disposition. Mr.

 Reece argues Judge Atkins erred in recommending that Nurse Dahring’s opinions be excluded as

 to two Defendants: Ronald Waldridge, M.D. and Christy Coleman, PA.

                                                 1

        Mr. Reece seeks to introduce testimony from Nurse Dahring that Dr. Waldridge “was

 negligent in his role as medical director when he failed to provide oversight for the APRN and

 PA with whom he directly contracted and assigned to carry out clinical duties in his stead.” [R.

 196 at 10 (citing R. 153-14 at 4).] SHP Defendants seek to exclude this portion of Nurse

 Dahring’s testimony, arguing she is unqualified as she has never served as a medical director and

 lacks any other relevant experience. [Id. (citing R. 153-1 at 11–14).] In response, Mr. Reece

 argues that Nurse Dahring is qualified based on her extensive medical experience. [R. 184 at 9.]

 Judge Atkins recommends granting this portion of Defendants’ motion to exclude. [R. 196 at 12.]



                                                 10
Case: 3:16-cv-00069-GFVT-EBA Doc #: 207 Filed: 08/10/20 Page: 11 of 16 - Page ID#:
                                     4711



        Judge Atkins acknowledged that, as an APRN, it was possible Nurse Dahring “could

 obtain the ‘knowledge, skill, experience, [or] training’ required to qualify as an expert on the

 standard of care required of a doctor supervising PAs and APRNs.” [R. 196 at 11 (citing FED. R.

 EVID. 702).] However, Judge Atkins explained that Nurse Dahring did not show she had any

 prior experience which would qualify her to opine on this specific issue. Id. at 11–12. Mr.

 Reece objects to this finding, arguing that Nurse Dahring “had similar duties as lead nurse

 practitioner and Director of Clinical Services at the Ramsey County facilities” and is also

 “supervised by a medical director in her current position.” [R. 202 at 4.] This objection is

 unavailing and must be overruled.

        In attempting to establish Nurse Dahring is qualified on this issue, Mr. Reece relies on

 responsibilities and duties held by Nurse Dahring that are materially different from Dr.

 Waldridge’s alleged duty to provide oversight in his role as medical director. Id. True, Nurse

 Dahring testified that, in her roles at the Ramsey County facilities, she participated in developing

 policies and procedures with respect to the medical staff—a duty one might associate with a

 medical director. [R. 169 at 27.] However, she further explained that drafting these policies was

 done in collaboration with the RNs and the head nurse and, on completion, the drafts were sent

 for review and approval by the medical director. Id. at 28. And it appears these policies and

 procedures concerned only the nursing staff. Id. (“[W]e all collectively . . . looked at them to

 make sure they complied with state nursing regulations and practice, scope of practice.”). Upon

 submission, the medical director would then review the policies and make comments or

 revisions. Id. This type of experience is insufficient to establish she is qualified more generally

 to opine on the standard of care to be exercised by a medical director in overseeing other medical




                                                  11
Case: 3:16-cv-00069-GFVT-EBA Doc #: 207 Filed: 08/10/20 Page: 12 of 16 - Page ID#:
                                     4712



 providers. Indeed, as noted by Judge Atkins, Nurse Dahring conceded that Dr. Waldridge is “not

 a peer” of hers. [R. 196 at 11 (citing R. 153-13 at 135).]

        Mr. Reece offers no other convincing explanation to support his contention that Nurse

 Dahring is qualified to opine on this issue. [R. 202 at 4.] The argument that she is qualified

 because she is “supervised by a medical director in her current position” carries no weight. Id.

 The contention that a person is qualified to comment on the standard of care of a medical

 director simply because they are supervised by a medical director is, to put it mildly, untenable.

 Nurse Dahring is unqualified to opine on the standard of care to be exercised by Dr. Waldridge

 in this case. As such, this portion of the SHP Defendants’ motion to exclude is granted and

 Nurse Dahring’s testimony concerning the alleged negligence of Dr. Waldridge is excluded.

                                                  2

        Mr. Reece next objects to Judge Atkins’ finding that Nurse Dahring’s opinions related to

 PA Coleman should be excluded. [R. 202 at 6.] Mr. Reece seeks to introduce testimony from

 Nurse Dahring that “PA Coleman was negligent in her evaluation and treatment of Reece and in

 failing to recognize clinical indicators for a CT exam and disregarded the recommendation of a

 radiologist.” [R. 196 at 12 (citing R. 153-14 at 4).] SHP Defendants seek to exclude this portion

 of Nurse Dahring’s testimony, again arguing as an APRN she is unqualified to provide her

 opinion on the standard of care applicable to another medical professional—here a physician’s

 assistant. [Id. (citing R. 153-1 at 15–16.] In response, Mr. Reece argues Nurse Dahring is

 qualified because the knowledge and skills required by an APRN are sufficiently similar in this

 context to a physician’s assistant. [See R. 184 at 9.] Judge Atkins recommends granting this

 portion of Defendants’ motion to exclude. [R. 196 at 13.]

         To offer testimony, a proposed expert must have the requisite qualifications, whether it

 be through “knowledge, skill, experience, training, or education.” In re Scrap Metal Antitrust

                                                 12
Case: 3:16-cv-00069-GFVT-EBA Doc #: 207 Filed: 08/10/20 Page: 13 of 16 - Page ID#:
                                     4713



 Litig., 527 F.3d 517, 529 (6th Cir. 2008) (quoting Fed. R. Evid. 702). “The issue with regard to

 expert testimony is not the qualifications of a witness in the abstract, but whether those

 qualifications provide a foundation for a witness to answer a specific question.” Berry v. City of

 Detroit, 25 F.3d 1342, 1351 (6th Cir. 1994). Based on these standards, Judge Atkins

 recommends excluding this portion of Nurse Dahring’s testimony, explaining that “her role and

 experience as an APRN, by her own admission, requires different training and scope of practice”

 than a PA. [R. 196 at 13.] Mr. Reece objects to this recommendation, arguing that, while there

 are differences in education and licensing requirements between the two professions, the skills

 required and duties performed are largely the same. [R. 202 at 6.] Because Mr. Reece has shown

 that Nurse Dahring, APRN, has similar experience and skills as it relates to the job performed by

 PA Coleman in the Shelby County Detention Center, the Court will sustain this objection.

        Defendants take issue with the difference in education and training between APRNs and

 PAs but state their concerns in generalized terms and offer no explanation as to the specific

 differences. [R. 153-1 at 15 (citing R. 169 at 10) (“The education and training for APRNs and

 PAs are different.”).] In her deposition, Nurse Dahring acknowledged the technical difference

 but also noted that “in practice, we’re very, very similar for what we can do” and, further, that

 the two professions are “kind of lumped into the same category of advanced practice clinicians.”

 [R. 169 at 10, 12 (cleaned up); see also R. 171 at 15.] And, while there is little case law on this

 specific question, other courts have noted the similarities between two professions in terms of

 their qualifications and skill levels. See Atencio v. Arpaio, No. CV-12-02376-PHX-PGR, 2015

 WL 11117187, at *4 (D. Ariz. Jan. 15, 2015); see also Beck-Wilson v. Principi, 441 F.3d 353,

 360 (6th Cir. 2006) (noting, in an Equal Pay Act case, that the medical facility at issue

 “employed NPs and PAs interchangeably” based on their similar qualifications). There might be



                                                  13
Case: 3:16-cv-00069-GFVT-EBA Doc #: 207 Filed: 08/10/20 Page: 14 of 16 - Page ID#:
                                     4714



 a technical difference between the two professions, but it is not apparent that it is a meaningful

 difference for present purposes.

         The same goes for the scope of practice distinction Defendants attempt to draw between

 the two professions. Defendants note that the scope of practice for a PA in specific instances is

 “defined by the terms of the [relevant] collaborative agreement,” whereas with APRNs that is not

 the case. [R. 153-1 at 15–16.] Again, Defendants fail to explain why this is a meaningful

 distinction. On the record, it appears APRNs are capable, in a general sense of performing the

 same duties as a PA. [See R. 153-14 at 10, 12.] To this point, Defendants do not argue that PA

 Coleman’s role in the jail was any different from her colleague, APRN Jensen. In fact, the two

 providers worked opposite weeks at the jail in similar, if not identical roles. [R. 171 at 15.]

 While the record requires further development on this issue, it appears PA Coleman and APRN

 Jensen were viewed as interchangeable by the overseeing physician. 5 APRN Jensen’s deposition

 is particularly relevant here:

         Question: Okay. Do you know if a PA has the same abilities as an advanced
         registered nurse practitioner?
         Answer: As far as I know, they do.
         Question: So if I understand your testimony, your shift and Christy Coleman's
         shift never overlapped, correct?
         Answer: No.

 Id. at 15. So, too, is Dr. Waldridge’s deposition testimony:

         Question: Okay. What is the alternative for an inmate to see a doctor if you are
         unavailable to see him or her at the Shelby County jail?
         Answer: The advanced practice clinicians, like nurse practitioners and PAs, would
         see -- you know, we would alternate weeks basically.



 5
  As with APRN Jensen, Nurse Dahring’s opinion concerning PA Coleman is that her failure to fully
 document Mr. Reece’s medical history paired with a failure to conduct a full examination when he
 presented with injuries constituted deviations from the relevant standard of care. [R. 153-14 at 4.]
                                                    14
Case: 3:16-cv-00069-GFVT-EBA Doc #: 207 Filed: 08/10/20 Page: 15 of 16 - Page ID#:
                                     4715



 [R. 170 at 19.] In sum, the present record, although limited on this issue, reflects that PA

 Coleman was performing largely the same duties within the jail as her colleague, an APRN. This

 established, the technical distinctions between the two professions are insufficient to show Nurse

 Dahring is unqualified from commenting on the standard of care to be exercised PA Coleman

 within her role at the jail. Berry, 25 F.3d at 1351.

         The Court must deny this portion of Defendants’ motion to exclude. 6 Of course, Mr.

 Reece must still fulfill his obligation at trial of establishing a foundation for this portion of Nurse

 Dahring’s testimony. And Defendants may certainly attack this testimony through

 “[v]igorous cross-examination, presentation of contrary evidence, and careful instruction on the

 burden of proof . . . .” Daubert, 509 U.S. at 596.

                                                    C

         The Shelby County Defendants also filed a motion to exclude. [R. 157.] In that motion,

 they seek to exclude Nurse Dahring’s following opinions: “(1) despite the seriousness of his

 injury, Reece is not sent immediately to an emergency room as would happen in any other

 setting; (2) the care for Reece during the month he was in custody at Shelby County Detention

 Center fell far below the community standards; and (3) these actions and conditions created a

 delay in diagnosing a significant skull fracture during which time Reece continued to suffer pain

 and distress.” [R. 196 at 21 (citing R. 157 at 3, R. 157-1 at 4–5).] Mr. Reece did not file a

 response to this motion. Judge Atkins reviewed the motion and relevant portions of the record

 and recommends granting the motion. [R. 196 at 21–23.] No objections were filed as it relates

 to this portion of Judge Atkins’ recommendation.



 6
   The SHP Defendants’ arguments related to Nurse Dahring’s failure to opine on causation and injury as it
 relates to PA Coleman are rejected for the same reasons expressed in Section II.A.1, supra. [See R. 153-1
 at 16–19.]
                                                    15
Case: 3:16-cv-00069-GFVT-EBA Doc #: 207 Filed: 08/10/20 Page: 16 of 16 - Page ID#:
                                     4716



        When no objections are made this Court is not required to “review . . . a magistrate’s

 factual or legal conclusions, under a de novo or any other standard.” See Thomas v. Arn, 474

 U.S. 140, 151 (1985). Nevertheless, this Court has examined the record and agrees with this

 portion of the Recommended Disposition. Shelby County Defendants’ motion to exclude is

 granted, consistent with the findings within the Recommended Disposition. [R. 196 at 21–23.]

                                                III

        Accordingly, and the Court being otherwise sufficiently advised, it is hereby ORDERED

 as follows:

        1.      The SHP Defendants’ Objections [R. 201] to the Magistrate Judge’s Report and

 Recommendation [R. 196] are OVERRULED in part and SUSTAINED in part;

        2.      Plaintiff Joshua Reece’s Objections [R. 202] to the Magistrate Judge’s Report and

 Recommendation [R. 196] are OVERRULED in part and SUSTAINED in part

        3.      The Magistrate Judge’s Report and Recommendation [R. 196] is ADOPTED in

 part, consistent with the above findings;

        4.      SHP Defendants’ Motion to Exclude [R. 153] is GRANTED in part and

 DENIED in part, consistent with the above findings;

        5.      Shelby County Defendants’ Motion to Exclude [R. 157] is GRANTED.

        This the 10th day of August, 2020.




                                                16
